DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species according to figures 8 and 9 in the reply filed on 11/23/21 is acknowledged.
Applicant directs that all current claims are readable thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 6,097,653) in view of Lee (US 2013/0141992).
Regarding claim 11, Park discloses a method, performed by a semiconductor device, of reading out data stored in a memory in a non-volatile manner (see Figures 4-5, for example; the term “non-volatile manner” provides no specific step other than what is outlined in the claim steps below), the method comprising: detecting a voltage level of a first bit line (BL) and a voltage level of a first complementary bit line (/BL); and reading out a value of the data stored in the first memory cell in the non- volatile manner on the basis of whether both of a voltage level of the first bit line and a voltage 
Park fails to show the specifics of the memory array to which the disclosed sensing (connection of word lines, etc.) is to be implemented, and therefore fails to teach providing a read voltage to a first word line and a read inhibit voltage to a second word line, with respect to a word line pair comprising the first word line and the second word line; wherein a left connection transistor that connects a left node of the first memory cell to the first bit line and a right connection transistor that connects a right node of the first memory cell to the first complementary bit line, wherein a gate region of the left connection transistor and a gate region of the right connection transistor are connected together to one word line selected from among the first word line and the second word line, and wherein both of the left connection transistor and the right connection transistor are turned on or off in response to a voltage applied to the selected one word line to which the left connection transistor and the right connection transistor are connected together.
However one of ordinary skill would been motivated to apply the teachings of Park to known configurations of complementary bit cell memories such as that of Lee in order to obtain the benefits of Park (e.g. overdrive control—see column 1, line 66+).  An example of such a memory is taught by Lee which discloses providing a read voltage to a first word line and a read inhibit voltage to a second word line, with respect to a word line pair comprising the first word line and the second word line (see Figure 5, paragraph 0041, one cell is selected by activating WL_a and deactivating WL_b); wherein a left connection transistor that connects a left node of the first memory cell to the first bit line and a right connection transistor that connects a right node of the first memory cell to the first complementary bit line, wherein a gate region of the left connection transistor and a gate region of the right connection transistor are connected together to one word line selected from among the first word line and the second word line, and wherein both of the left connection transistor and the right connection transistor are turned on or off in response to a voltage applied to the selected one word line to which the left connection transistor and the right connection transistor are connected together (see Figure 5).
Therefore, it would have been obvious to those having ordinary skill at the time of filing to combine the steps of comparing bit line pair voltages to a threshold voltage as taught by Lee with known complementary cell structures as illustrated by Park in order to get the benefits of Lee (see above).
Regarding claim 12, Park as modified above discloses the method of claim 11, wherein the first bit line and the first complementary bit line are orthogonal to the first word line and the second word line (see Park Figure 5).
Regarding claim 13, Park as modified above discloses the method of claim 11, while the read and inhibit voltages are not taught specifically, one of ordinary skill at the time of filing would understand that a power supply voltage would turn on the transistors and a ground supply would turn off the transistors as directed by Park and would therefore use these voltage levels to execute the methods of the combined teachings.
Regarding claim 15, Park as modified above discloses the method of claim 11, wherein each of the first memory cell and a second memory cell comprises a static random access memory (SRAM) cell (see park paragraph 0002).
Regarding claim 16, Park as modified above discloses the method of claim 11, wherein each of the first memory cell and a second memory cell comprises a latch circuit (crosscoupled inverters in Figure 5) including four transistors (while not explicit, the Examiner takes official notice that this is a known implementation of a crosscoupled inverter latch as shown in Figure 5 of Park).
Regarding claim 17, Park as modified above discloses the method of claim 11, wherein the right node of the first memory cell is electrically connected to the first word line through a gate region of the right connection transistor of the first memory cell, and wherein the left node of the first memory cell is electrically connected to the first word line through a gate region of the left connection transistor of the first memory cell (see Figure 5, (left node T, right node C, switches 515 and 520).
Regarding claim 18, Park as modified above discloses the method of claim 17, wherein the right node of the first memory cell and the left node of a second memory cell are electrically connected to each other through the right connection transistor of the first memory cell and a left connection transistor of the second memory cell (via node 517).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: although the prior art teaches memory devices capable of both volatile and non-volatile operation (e.g. Lu, figure 5), and complementary bit line structure and operation (see rejections above), the prior art fails to teach or reasonably suggest in combination with these features that a value of data stored in the memory cell pair in the non-volatile manner is determined according to the selected first word line to which the left node of the first memory cell, the right node of the first memory cell, and the left node of the second memory cell are connected.
Claims 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or reasonably suggest in combination detecting a value of data stored in a memory cell pair in the non-volatile manner to be 1 when both of the voltage level of the first bit line and the voltage level of the first complementary bit line are greater than or equal to the threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824